This is an appeal in a habeas corpus proceeding from the district court of Navarro County. The only question *Page 489 
involved in this application is the constitutionality of the corporation court act. Among other things it is seriously contended that said act is unconstitutional because it is an infringement of the Constitution in taking some of the jurisdiction of a justice of the peace court. The question here presented was thoroughly discused in Ex parte Wilbarger,41 Tex. Crim. 514; and it was there held that the corporation court act was constitutional. In accordance therewith the judgment is affirmed.
Affirmed.
Brooks, Judge, absent.